 

--------------------------------------------------------------------------------

FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT


FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT (this “Amendment”) dated as of
May 3, 2010, by and among PATRIOT NATIONAL BANCORP, INC., a Connecticut
corporation (“Patriot”), PATRIOT NATIONAL BANK, a national banking association
(the “Bank,” together with Patriot, the “Companies”) and PNBK HOLDINGS LLC, a
Delaware limited liability company (the “Investor”).  All capitalized terms
unless defined herein shall have the meanings ascribed to them in the SPA (as
defined below).


WITNESSETH:


WHEREAS, the Companies and the Investor are parties to a certain Securities
Purchase Agreement dated as of December 16, 2009 (the “SPA”); and


WHEREAS, the parties desire to amend the SPA as more specifically set forth
herein.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


PART I.   AMENDMENTS TO SPA


1.           Section 7(a)(iii) of the SPA is hereby amended and restated in its
entirety to read as follows:


 
“(iii)           By the Investor or the Companies, in the event the transactions
contemplated hereby are not consummated by July 31, 2010; provided, that the
outside closing date shall be further extended to a date that is 5 business days
after the date on which all applicable regulators have provided final approvals
or rejections of the transactions contemplated by this Agreement and all
required regulatory waiting periods have expired, but only if each of the
following conditions is satisfied: (a) the Investor has submitted all or
substantially all necessary documentation to the applicable regulators on or
prior to May 7, 2010, (b) the Investor is diligently pursuing the receipt of
such final regulatory approvals, and (c) the Investor has not been notified that
such final regulatory approvals shall not be granted (the “Extension
Date”).  Notwithstanding the foregoing, in no event shall the Extension Date be
extended later than August 31, 2010 unless mutually consented to in writing by
the parties, such consent not to be unreasonably withheld or delayed if the
receipt of final regulatory approvals reasonably appears to be forthcoming (the
“Outside Closing Date”).  The parties hereto agree that in the event the Closing
is not consummated on or before the Extension Date or, in the event this
Agreement is extended as set forth above, the Outside Closing Date, the SPA
shall be automatically terminated and be of no further force or effect as of
July 31, 2010 or August 31, 2010 or such Outside Closing Date, respectively,
without further action by either party and regardless of whether any party is
then in breach of this Agreement, unless an extension is mutually
 
 
 

--------------------------------------------------------------------------------

 
consented to in writing by the parties as set forth above and except for those
provisions of this Agreement, including but not limited to Sections 7(b),
6.1(d)(v) and Section 8, which by the express terms of this Agreement survive
the termination of hereof.  Furthermore, the failure to consummate the Closing
as aforesaid and the automatic termination of this Agreement on the Extension
Date or Outside Closing Date, as set forth above, shall constitute a mutual
consent as if in writing by the Investor and the Companies to the termination of
this Agreement and the abandonment of the transaction, pursuant to Section
7(a)(1) of this Agreement, and effective July 31, 2010 or August 31, 2010 or
such Outside Closing Date, as applicable and as set forth above;”
 
2.           Section 8.5 is hereby amended and restated in its entirety to read
as follows:
 
“8.5           Entire Agreement.  Except as otherwise expressly provided herein,
this Agreement (including the documents, agreements and instruments executed or
delivered in connection with this Agreement) and the transactions contemplated
hereby and thereby constitutes the entire agreement between the parties with
respect to the transactions contemplated hereunder and supersedes all prior
arrangements or understandings with respect thereto, written or oral.”
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.



 
PATRIOT NATIONAL BANCORP, INC.
         
By /s/ Angelo De Caro
  Angelo De Caro   
Its Chairman and CEO
     
PATRIOT NATIONAL BANK
         
By /s/ Angelo De Caro
  Angelo De Caro   
Its Chairman
         
PNBK HOLDINGS LLC
     
By:  PNBK Sponsor LLC
Its Managing Member 
     
By  /s/ Michael A. Carrazza, Manager

 
 
 
2

--------------------------------------------------------------------------------













